 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      WARREN JOHNSON,
                                                               CASE NO. 2:21-cv-00244-RSL-JRC
11                              Plaintiff,
                                                               ORDER GRANTING STIPULATED
12               v.                                            MOTION FOR PROTECTIVE
                                                               ORDER
13      STATE FARM MUTUAL AUTOMOBILE
        INSURANCE COMPANY,
14
                                Defendant.
15

16
            1.        PURPOSES AND LIMITATIONS
17
            Discovery in this action is likely to involve production of confidential, proprietary, or
18   private information for which special protection may be warranted. Accordingly, the parties hereby
19   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

20   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

     protection on all disclosures or responses to discovery, the protection it affords from public
21
     disclosure and use extends only to the limited information or items that are entitled to confidential
22
     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
23
     confidential information under seal.
24

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 1
 1
     2.     “CONFIDENTIAL” MATERIAL
 2          “Confidential” material shall include the following documents and tangible things
 3   produced or otherwise exchanged: Plaintiff’s Request for Production No. 4 (Exhibit B) includes

 4   requests for documents which defendant State Farm claims to be confidential, proprietary

     information. State Farm contends that these documents represent and reflect trade secrets or other
 5
     confidential, private and proprietary research, development and commercial information relating
 6
     to claims handling and private and sensitive information. Plaintiff’s Request for Production No.
 7
     4 and anticipated future requests may also request other materials that State Farm contends are
 8
     confidential or contain proprietary information in the form of training materials or employee
 9   personnel files. State Farm asserts that it has a legitimate business interest and privacy interests in

10   restricting dissemination of this information, particularly to competitors or adversaries.

11   3.     SCOPE

            The protections conferred by this agreement cover not only confidential material (as
12
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
13
     copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
14
     conversations, or presentations by parties or their counsel that might reveal confidential material.
15          However, the protections conferred by this agreement do not cover information that is in
16   the public domain or becomes part of the public domain through trial or otherwise.

17   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

18          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

     or produced by another party or by a non-party in connection with this case only for prosecuting,
19
     defending, or attempting to settle this litigation, including with any appeal. Confidential material
20
     may be disclosed only to the categories of persons and under the conditions described in this
21
     agreement. Confidential material must be stored and maintained by a receiving party at a location
22   and in a secure manner that ensures that access is limited to the persons authorized under this
23   agreement. Nothing contained in this Protective Order shall affect the right of the designating

24   party to disclose or use its own Confidential material for any purpose.

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 2
 1
            4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 2   by the court or permitted in writing by the designating party, a receiving party may disclose any
 3   confidential material only to:

 4                  (a)     the receiving party’s counsel of record in this action, as well as employees

     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 5
                    (b)     the officers, directors, and employees (including in house counsel) of the
 6
     receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
 7
     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
 8
     designated;
 9                  (c)     experts and consultants to whom disclosure is reasonably necessary for this

10   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

11                  (d)     the Court, court personnel, court reporters, videographers, and similar

     personnel involved in the recording of deposition or trial testimony, provided further that
12
     Confidential material filed with the Court shall be requested to be sealed subject to release only by
13
     order of the Court or agreement of counsel.
14
                     (e)    copy or imaging services or medical record services, translators, or other
15   vendors retained by counsel to assist in the duplication, obtaining, or processing of Confidential
16   material, provided counsel for the party retaining the copy or imaging service instructs the service

17   not to disclose any Confidential material to third parties and to immediately return all originals

18   and copies of any Confidential material;

                    (f)     during their depositions, witnesses in the action to whom disclosure is
19
     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
20
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
21
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
22   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
23   under this agreement. During the deposition, the designating party shall have the right to exclude

24   from attendance all persons other than those permitted to view the information under this

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 3
 1
     Protective Order, unless they sign the Acknowledgement and Agreement attached hereto as
 2   Exhibit A.;;
 3                   (g)     the author or recipient of a document containing the information or a

 4   custodian or other person who otherwise possessed or knew the information.

             4.3     Filing Confidential Material. Before filing confidential material or discussing or
 5
     referencing such material in court filings, the filing party shall confer with the designating party,
 6
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 7
     remove the confidential designation, whether the document can be redacted, or whether a motion
 8
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 9   designating party must identify the basis for sealing the specific confidential information at issue,

10   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

11   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

     the standards that will be applied when a party seeks permission from the court to file material
12
     under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
13
     requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.
14
     Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with
15   the strong presumption of public access to the Court’s files.
16   5.      DESIGNATING PROTECTED MATERIAL

17           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

18   or non-party that designates information or items for protection under this agreement must take

     care to limit any such designation to specific material that qualifies under the appropriate
19
     standards. The designating party must designate for protection only those parts of material,
20
     documents, items, or oral or written communications that qualify, so that other portions of the
21
     material, documents, items, or communications for which protection is not warranted are not swept
22   unjustifiably within the ambit of this agreement.
23           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

24   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 4
 1
     unnecessarily encumber or delay the case development process or to impose unnecessary expenses
 2   and burdens on other parties) expose the designating party to sanctions.
 3          If it comes to a designating party’s attention that information or items that it designated for

 4   protection do not qualify for protection, the designating party must promptly notify all other parties

     that it is withdrawing the mistaken designation.
 5
            5.2     Manner and Timing of Designations. Except as otherwise provided in this
 6
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 7
     ordered, disclosure or discovery material that qualifies for protection under this agreement must
 8
     be clearly so designated before or when the material is disclosed or produced.
 9                  (a)     Information in documentary form: (e.g., paper or electronic documents and

10   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

11   the designating party must affix the word “CONFIDENTIAL” to each page that contains

     confidential material. If only a portion or portions of the material on a page qualifies for protection,
12
     the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
13
     markings in the margins).
14
                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
15   and any participating non-parties must identify on the record, during the deposition or other pretrial
16   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

17   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

18   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

     exhibits thereto, as confidential. If a party or non-party desires to protect confidential information
19
     at trial, the issue should be addressed during the pre-trial conference.
20
                    (c)     Other tangible items: the producing party must affix in a prominent place
21
     on the exterior of the container or containers in which the information or item is stored the word
22   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
23   the producing party, to the extent practicable, shall identify the protected portion(s). If the

24   receiving party receives such a designated electronic medium prints or otherwise transfers to

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 5
 1
     another medium any of the information contained on the electronic medium, any resulting
 2   document or other medium shall be marked by receiving party or entity as Confidential material
 3   in accordance with subsection 5.2(a) or this subsection.

 4          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

     designate qualified information or items does not, standing alone, waive the designating party’s
 5
     right to secure protection under this agreement for such material. Upon timely correction of a
 6
     designation, the receiving party must make reasonable efforts to ensure that the material is treated
 7
     in accordance with the provisions of this agreement.
 8
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

10   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

     burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
12
     challenge a confidentiality designation by electing not to mount a challenge promptly after the
13
     original designation is disclosed.
14
            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
15   regarding confidential designations without court involvement. Any motion regarding confidential
16   designations or for a protective order must include a certification, in the motion or in a declaration

17   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

18   affected parties in an effort to resolve the dispute without court action. The certification must list

     the date, manner, and participants to the conference. A good faith effort to confer requires a face-
19
     to-face meeting or a telephone conference.
20
            6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
21
     intervention, the designating party may file and serve a motion to retain confidentiality under Local
22   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
23   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

24   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 6
 1
     other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 2   the material in question as confidential until the court rules on the challenge.
 3   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 4   LITIGATION

             If a party is served with a subpoena or a court order issued in other litigation that compels
 5
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 6
     must:
 7
                    (a)     promptly notify the designating party in writing and include a copy of the
 8
     subpoena or court order;
 9                  (b)     promptly notify in writing the party who caused the subpoena or order to

10   issue in the other litigation that some or all of the material covered by the subpoena or order is

11   subject to this agreement. Such notification shall include a copy of this agreement; and

                    (c)     cooperate with respect to all reasonable procedures sought to be pursued by
12
     the designating party whose confidential material may be affected.
13
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
15   material to any person or in any circumstance not authorized under this agreement, the receiving
16   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

17   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

18   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
19
     Bound” that is attached hereto as Exhibit A. Compliance with the foregoing shall not prevent the
20
     disclosing party from seeking further relief from the court if appropriate.
21
     9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
22   MATERIAL
23           When a producing party gives notice to receiving parties that certain inadvertently

24   produced material is subject to a claim of privilege or other protection, the obligations of the

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 7
 1
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 2   is not intended to modify whatever procedure may be established in an e-discovery order or
 3   agreement that provides for production without prior privilege review. The parties agree to the

 4   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

     10.    NON TERMINATION AND RETURN OF DOCUMENTS
 5
            Within 60 days after the termination of this action, including all appeals, each receiving
 6
     party must return all confidential material to the producing party, including all copies, extracts and
 7
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 8
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 9   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

10   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

11   product, even if such materials contain confidential material.

            Further, nothing in this Protective Order shall be construed to limit State Farm in its use of
12
     its Confidential materials or from disclosing the same. The Protective Order shall not be construed
13
     as affecting State Farm’s regular business practices for destruction of documents or State Farm’s
14
     retention obligations under applicable insurance regulations, any evidentiary hold orders in
15   connection with other litigation, and statutory requirements such as applicable statutes of
16   limitations. The Protective Order shall not be construed against State Farm in a way that prohibits,

17   restricts, or requires State Farm to obtain an authorization for the retention, use, or disclosure of

18   nonpublic Confidential materials and records as authorized or as reasonably required by federal or

     state law or regulation, or court order, rule, including, but not limited to, in a market conduct
19
     review, to Medicare authorities if reporting is applicable, to a third-party for analysis of records in
20
     anti-fraud efforts (using non-fraudulent data to benchmark), in reporting for rate-making or
21
     otherwise, and in paperless electronic claim systems for permissible insurance functions.
22          The confidentiality obligations imposed by this Protective Order shall remain in effect until
23   the designating party agrees otherwise in writing or a court orders otherwise. The Court shall

24

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 8
 1
     retain jurisdiction over the parties, their attorneys and all other persons to whom Confidential
 2   material has been disclosed for the purpose of enforcing the terms of this Protective Order.
 3

 4                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5   DATED: May 7, 2021                                   /s/ Steve Malek
                                                                   Steve Malek, WSBA #28942
 6                                                                    Attorneys for Plaintiff

     DATED: May 7, 2021                                   /s/ Heather M. Jensen
 7                                                               Heather Jensen, WSBA #29635
                                                                    Attorneys for Defendant
 8
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 9
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
10
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
11   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

12   documents, including the attorney-client privilege, attorney work-product protection, or any other

13   privilege or protection recognized by law.

            Dated May 10, 2021.
14

15                                                        A
                                                          J. Richard Creatura
16                                                        Chief United States Magistrate Judge

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 9
 1
                                                EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________            [print   or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 5
     issued by the United States District Court for the Western District of Washington on [date] in the
 6
     case of Warren Johnson v. State Farm Mutual Automobile Insurance Company, Case No. 2:21-
 7
     cv-00244-JCC. I agree to comply with and to be bound by all the terms of this Stipulated
 8
     Protective Order and I understand and acknowledge that failure to so comply could expose me to
 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

10   any manner any information or item that is subject to this Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

             I further agree to submit to the jurisdiction of the United States District Court for the
12
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
13
     Order, even if such enforcement proceedings occur after termination of this action.
14
     Date:
15   City and State where sworn and signed:
16   Printed name:

17   Signature:

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION FOR
     PROTECTIVE ORDER - 10
